United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
TENNESSEE VALLEY AUTHORITY,
BROWNS FERRY NUCLEAR PLANT,
Decatur, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1160
Issued: October 14, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 11, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated January 8, 2008 denying his claim for an
employment-related hearing loss. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has hearing loss causally related to his federal
employment.
FACTUAL HISTORY
The case was before the Board on two prior appeals. By decision dated October 6, 2006,
the Board reversed a July 18, 2005 Office decision denying appellant’s claim on the grounds it
was untimely filed.1 The Office issued a January 19, 2007 decision denying the claim on the
1

Docket No. 06-1384 (issued October 6, 2006).

grounds the medical evidence, as represented by second opinion otolaryngologist
Dr. George Godwin, did not establish his hearing loss as causally related to noise exposure in
federal employment. By decision dated September 13, 2007, the Board affirmed the January 19,
2007 Office decision.2 The history of the case is contained in the Board’s prior decisions and is
incorporated herein by reference.
Appellant requested reconsideration and submitted additional evidence. In an audiogram
dated January 29, 2007, an audiologist reported moderate high frequency mixed hearing loss in
the left ear and moderate low frequency mixed hearing loss in the right ear. Reliability of the
test was reported as questionable. According to the audiologist, parts of the hearing loss were
consistent with noise-induced hearing loss, but as a whole it was not consistent with
noise-induced hearing loss.
In a report dated March 19, 2007, Dr. F. Allen Long, an otolaryngologist, indicated that
appellant had a history of hearing loss. He opined that appellant’s hearing loss “could be at least
in part due to his noise exposure while working at [the employing establishment].”
By decision dated January 8, 2008, the Office reviewed the case on its merits and denied
modification. It found Dr. Long’s report did not constitute rationalized medical opinion
evidence.
LEGAL PRECEDENT
The Office evaluates industrial hearing loss in accordance with the standards contained in
the American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides).3 Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the levels at
each frequency are added up and averaged.4 Then, the “fence” of 25 decibels is deducted
because, as the A.M.A., Guides points out, levels below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions.5 The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss.6 The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six to
arrive at the amount of the binaural hearing loss.7 The Board has concurred in the Office’s
adoption of this standard for evaluating hearing loss.8

2

Docket No. 07-1190 (issued September 13, 2007).

3

A.M.A., Guides at 250 (5th ed. 2001).

4

Id.

5

Id.

6

Id.

7

Id.

8

Donald E. Stockstad, 53 ECAB 301(2002); petition granted, Docket No. 01-1570 (issued August 13, 2002).

2

Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that his hearing loss condition was causally related to noise exposure in his
federal employment.9 Neither the condition becoming apparent during a period of employment,
nor the belief of the employee that the hearing loss was causally related to noise exposure in
federal employment, is sufficient to establish causal relationship.10
ANALYSIS
As the Board found in its prior decision, Dr. Godwin, the otolaryngologist selected as a
second opinion examiner, provided a rationalized medical opinion that appellant’s hearing loss
was not causally related to noise exposure in federal employment through August 1988.
Appellant submitted a brief report dated March 19, 2007 from Dr. Long and an audiogram dated
January 29, 2007. Dr. Long’s opinion that appellant’s hearing loss “could be” causally related to
noise exposure does not constitute a rationalized medical opinion. Medical opinions that a
condition “could be” causally related to employment are speculative and therefore of diminished
probative value.11 Dr. Long did not provide a complete factual and medical background
demonstrating his understanding of the nature and extent of the employment-related noise
exposure.12 Unlike Dr. Godwin, he did not provide any medical rationale to support his opinion
on causal relationship.13
The Board accordingly finds that the weight of the medical evidence remains with the
opinion of Dr. Godwin that any hearing loss was not causally related to noise exposure in federal
employment. The Office properly denied the claim for compensation based on the medical
evidence of record.
CONCLUSION
The weight of the medical evidence does not establish hearing loss causally related to
noise exposure in federal employment.

9

Stanley K. Takahaski, 35 ECAB 1065 (1984).

10

See John W. Butler, 39 ECAB 852, 858 (1988).

11

See Kathy A. Kelley, 55 ECAB 206, 211 (2004).

12

A physician’s opinion on the issue of causal relationship must be based on a complete factual and medical
background. Steven B. Saleh, 55 ECAB 169 (2003).
13

A rationalized medical opinion is expressed in terms of a reasonable degree of medical certainty and explains
the nature of the relationship between the diagnosed condition and the specific employment factors. Id.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 8, 2008 is affirmed.
Issued: October 14, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

